Citation Nr: 1445682	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-11 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of the recovery of an advanced payment of $3,000.00 for Post-9/11 GI Bill (Chapter 33) education benefits, to include whether the debt was properly created.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In February 2014, the Board remanded the Veteran's claim in order to obtain additional documentation regarding the Veteran's debt.  A February 2010 letter explaining the Veteran's right to request a waiver and a paid and due audit has been associated with the claims file.  The Veteran's initial application for the advanced payment was confirmed for October 2009, and a copy of the application available on the portal was also obtained.  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.


FINDING OF FACT

In October 2009, the Veteran requested advanced payment of VA educational assistance benefits in the amount of $3,000.00, thereby creating a valid debt.  To require recovery of the $3,000.00 from the Veteran would not be unfair.


CONCLUSION OF LAW

The criteria for a waiver of the recovery of an advanced payment of $3,000.00 for Post-9/11 GI Bill (Chapter 33) education benefits have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he was provided a $3,000 advance in October 2009 to partially cover his housing allowance.  In his Substantive Appeal, he stated that there was conflicting guidance provided by VA in the early phases of the Post-9/11 GI Bill and that the $3,000 payment should be waived based on financial hardship.  Moreover, in his April 2010 statement, the Veteran averred that the $3,000 was paid to him for housing purposes for which he was not eligible because his rate of pursuit was 50% and not 51% or greater.  

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

The Veteran does not contend that the overpayment of $3,000 (which apparently has since been recouped by VA) was not validly created.  As noted above, he initially applied for an advance payment for the fall 2009 term of school by certifying that he was eligible for VA educational benefits.  Indeed, the primary purpose of the advance payment was to create an overpayment in order to allow the Veteran earlier access to educational assistance payments.  The advance was, essentially, a loan which was to be paid back by offsets from future education benefits.  Because the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  See 38 U.S.C.A. § 3323; 38 C.F.R. § 21.9695.

Next, the Board will consider whether waiver of the overpayment is warranted.  

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

The Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The Veteran has indicated that he accepted the advance payment based on his understanding that he was eligible for a housing allowance.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a). 

The first factor to consider is the fault of the debtor in creating the debt.  The fault of this debt is equally that of the Veteran and VA.  That is, the $3,000 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  Fault, therefore, is not a particularly relevant element in this case because the primary purpose of the advance payment was to create the debt in question, by agreement between VA and the Veteran. 

The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  The record reflects that VA has apparently already recouped the debt.  The Veteran's principal argument, before the debt was actually recovered, was that collection of the advance payment would create an undue financial hardship.
Financial hardship alone is not sufficient to constitute undue hardship for VA purposes.  Undue hardship is defined as depriving the debtor or his family of basic necessities.  38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, clothing, and shelter.  The Veteran has stated that he began "reluctantly" paying back the debt but still wished the debt to be waived.  He has not provided any indication that repayment of the debt would deprive him or his family of basic necessities.  

The Board next finds that recovery of the overpayment did not defeat the purpose of an existing benefit to the Veteran because the primary purpose of the benefit was an advance payment that would necessarily result in a debt.  If anything, the purpose of the benefit would be defeated if the advance payment was not recouped.  There is no evidence that the withholding of benefits for recovery nullified the objective for which benefits were intended.

However, the Board finds that failure to recover the overpayment would have resulted in an unjust enrichment of the Veteran.  The advance payment program was expressly created for the purposes of creating a debt which would later be recouped from the Veteran's education benefits.  He has acknowledged that he was supposed to repay the $3,000.00.  Specifically, the application completed by the Veteran contained a certification affirming that the request for the advance educational payment could result in a duplicate payment and the Veteran would be responsible for repaying any duplicate payment issued to him.  Moreover, the Veteran has stated that he did not meet the 51 percent pursuit requirement to receive the housing allowance and that he increased his courseload in order to meet the requirement.  In this regard, the Board notes that the Veteran himself acknowledges that allowing him to keep the $3,000 payment would be based on a benefit that he was not eligible to receive.

Finally, there is no indication that the Veteran has relinquished any right or incurred any legal obligation or that he relied upon the advance of the VA education benefits to his detriment, nor is there any evidence of such.  The Veteran continued to receive education benefits, and his assertion of financial hardship has already been addressed.

The record does not demonstrate any additional factors which should be considered in adjudicating the Veteran's claim for a waiver of the indebtedness, nor has he identified any such factors.  The Board appreciates the Veteran's assertions that there was unclear information with regards to eligibility for the program, but the facts of this case do not demonstrate that recovery of the overpayment would be against the principles of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965. 

For these reasons, a preponderance of the evidence is against the Veteran's claim for a waiver of recovery of the overpayment of VA education benefits in the amount of $3,000 and the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

The provisions relating to notice and development found in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002). Notwithstanding the fact that the VCAA provisions are not controlling in these matters, the Board has reviewed the case and determined that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim.


ORDER

Entitlement to a waiver of the recovery of an advanced payment of $3,000.00 for Post-9/11 GI Bill (Chapter 33) education benefits, to include whether the debt was properly created, is denied.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


